107 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lonnie FEEMSTER, Plaintiff-Appellant,andMary Truesdale;  Dana Alix, Plaintiffs,v.SIERRA PACIFIC POWER COMPANY;  Does, I-X, Inclusive,Defendants-Appellees.
No. 95-17273.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Lonnie Feemster appeals the district court's summary judgment for the Sierra Pacific Power Company ("Sierra Pacific") in Feemster's Title VII action alleging racial discrimination regarding Sierra Pacific's failure to promote him.  The district court granted summary judgment to Sierra Pacific because it found that Feemster had executed a valid release of his Title VII claim against Sierra Pacific as a condition to receiving early retirement benefits from the company.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
Upon our independent review of the record, see Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995), cert. denied, 116 S.Ct. 1261 (1996), we affirm for the reasons stated in the district court's order entered on November 3, 1995.


4
We have considered Feemster's remaining contentions and conclude that they are meritless.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, we deny Feemster's motion for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We deny Feemster's request for attorney's fees